DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-37 is/are pending.  Claim(s) 8-37 is/are withdrawn.  Claim(s) 1-7 is/are canceled.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
Applicant argues the amended language of claim 1 is not taught by the previously cited prior art.  New prior art is introduced herein to teach this feature.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to require the 3-link pattern having the non-linear links and claim 2 requires the 2-link pattern having the linear links.  Claim 6 depends from claim 2 and thus both requirements of claim 6 are already claimed earlier in its claim chain.  Therefore, claim 6 does not further limit the claimed device.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betts, et al (Betts) (US 2005/0101624) in view of Lumauig, et al (Lumauig) (US 2016/0081827 A1) and further in view of Kreidler, et al (Kreidler) (US 2008/0086194 A1).
Regarding Claim 1, Betts teaches a stent (e.g. [0013], Figure 3B), comprising:
a tubular body having a length defined by a distal end ring and a proximal end ring and having a plurality of body rings including a first body ring, a second body ring, a third body ring, up to a Nth body ring therebetween (e.g. annotated Figure 3B below); 
the end rings and the body rings being positioned in an in-phase relationship (e.g. Figure 3B);
the end rings and the body rings being connected by links having a pattern of 3 links – 2 links – 3 links along the length of the tubular body (e.g. annotated Figure 3B below); and 
the distal end ring being connected to the first body ring by only three links, the first body ring being connected to the second body ring by only two links, the second body ring being connected to the third body ring by only three links, each of the remaining Nth body rings being connected by the pattern consisting of 3-2-3-2-3 links, and the proximal end ring being connected to the adjacent Nth body ring by only three links (e.g. annotated Figure 3B below). 

    PNG
    media_image1.png
    791
    652
    media_image1.png
    Greyscale

Annotated Figure 3B, Betts

If not inherent that the pattern of the Betts linkages is 3-2-3-2-3, then Betts discloses the invention substantially as claimed but fails to teach the pattern of the linkages is 3-2-3-2-3.  
Lumauig teaches a stent having a linkage pattern of 3-2-3-2-3 (e.g. Figure 5A). 
Lumauig and Betts are concerned with the same field of endeavor as the claimed invention, namely stents made of zig-zag rings connected by linkages. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Betts such that the linkage pattern is 3-2-3-2-3 as taught by Lumauig as it is a simple substitution of one known element (here, linkage pattern) for another to obtain predictable results (MPEP 2143).  Here, the linkage pattern is known per the teaching of Lumauig noted supra. 

The combination of Betts and Lumauig discloses the invention substantially as claimed but fails to teach the 3-link pattern further comprises non-linear links having a U-shaped non-linear portion (that have each a linear and a non-linear portion, required by claim 3 below) and a curved elongated portion.
Kreidler teaches non-linear links having each a linear portion, a non-linear portion, and a curved elongated portion (e.g. annotated Figure 8 below, the solid arrow is the linear portion and the dashed arrow is where the elongated portion curves).  
Kreidler and the combination of Betts and Lumauig are concerned with the same field of endeavor as the claimed invention, namely stents having rings connected by links.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Betts and Lumauig such that the links between rings are non-linear links having each a linear and a non-linear portion as taught by Kreidler in order to contribute to the overall flexibility of the stent (e.g. Kreidler, [0047]). 

    PNG
    media_image2.png
    542
    725
    media_image2.png
    Greyscale

Annotated Figure 8, Kreidler

Regarding Claim 7, the stent is made of stainless steel (e.g. Betts, [0107]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        6/9/2022